ORDER

PER CURIAM:
AND NOW, this 22nd day of July, 1998, Hilda Burnett having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated October 15, 1997; the said Hilda Burnett having been directed on May 21, 1998, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Hilda Burnett is suspended from the practice of law in this Commonwealth for a period of three months and she shall comply with all the provisions of Rule 217, Pa.R.D.E.